DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over RAMKUMAR et al. (2012/0299961 A1) in view of MANMATHA et al. (9,652,838 B1).

RE claim 1, Ramkumar teaches method/system for augmenting an image [abstract]. Ramkumar teaches an augmented reality (AR) system comprising:
(a)
at least one mobile wireless communications device comprising an image sensor, a display, and a processor coupled to said image sensor and said display, said processor configured to operate said image sensor to generate image data of a book cover from a given book; and

Fig. 1, client device (102), which can include any appropriate device operable to send and receive requests, messages, or information over an appropriate network (104), such as cell phones, handheld messaging devices [0016], electronic book readers, and HMDs [0023]. With reference to Fig. 10, device (1000) includes at least one processor (1002) for executing instructions that can be stored in memory device (1004) (said processor configured to operate) [0047]. The device typically includes at least one type of display element (1006), such as a touch screen [0047]. An image capture element can include any appropriate technology, such as a CCD image capture element (said image sensor) [0048]. As can be seen in Fig. 10, all of the elements are coupled to the processor (said processor coupled to said image sensor and said display).
(b)
a server configured to

Fig. 1, application server (108) [0017].
(c)
store a database for a plurality of different books and comprising a plurality of book cover images respectively for the plurality of different books, and

Fig. 1, data store (110) [0017] can include databases [0018]. An item repository comprises storing products of items [0030]. Ramkumar is silent to the item repository comprising a plurality of book cover images.
     Manmatha teaches and system/method that enables a user to capture image information about an object of interest and receive information about the items [abstract]. The information can include, for example, descriptions, contact information, availability, location data, pricing information, and other such information [abstract]. Fig. 5B provides the process (520) for identifying an object represented in an image [11:61-63]. A plurality of images can be analyzed to generate information from a query image to determine the object (in the example, a shoe, thus the make and model) [12:1-4]. The plurality of images can be images stored in a database (said store a database for a plurality of different books and comprising a plurality of book cover images respectively for the plurality of different books) [12:8-9]. 
     Manmatha discusses images can be representative of shoes of different makes and models when the query image is a shoe. It would have been obvious before the effective filing date of the claimed invention for the images stored in the database to be the images of books when the query image is a book. The book images in the database would be called upon based on the image analysis based on feature points of the captured object [10:66-11:5]. In return, a matching 
(d)
a plurality of AR data sets respectively for the plurality of different books, 

Ramkumar teaches content local repository (250) [0027] store data (said AR data sets) associated with objects (said plurality of different books) [0028]. 
     In further view of Manmatha, and as taught in the rationale of claim 1(c), Manmatha is relied upon as providing the database of images used in order to compare and match the query image [11:61-63, 12:1-4, 13:7-10]. Manmatha also teaches various type of data (or metadata) can be returned [8:66-9:32]. Thus, when the query image is a book, the database of images would also be books. This database would contain various types of data (or metadata) (said AR data sets) about the books (said plurality of AR data sets for the plurality of different books).
(e)
receive the image data of the book cover of the given book, and 

Fig. 2, the user (201) points his device (202) at the object (208) in order to capture the image of an object that is subsequently displayed (254) on the screen (252) [0027]. As can be seen in Fig. 2, object (208) is a book cover of a book as further discussed in Fig. 3 [0029]. Fig. 4, step (402) [0030].
(f)
compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database;

Fig. 2, detection component (218) and recognition component (220) are launched in order to determine whether the object (208) captured by the image plurality of book cover images) an item repository (said compare the image data) [0030]. Figs. 5-6 provides the process of object recognition technique [0031-0034]. During the comparison step, if a match is found, the cached product information (said determine matching AR data set from database) is retrieved from the local repository [Fig. 7 (726), 0036; Fig. 4 (418), 0030].
    As taught in the rationale of claim 1(c), Manmatha is relied upon as providing the database of images used in order to compare and match the query image [11:61-63, 12:1-4, 13:7-10]. Manmatha also teaches various type of data (or metadata) can be returned [8:66-9:32].
(g)
said at least one mobile wireless communications device configured to receive the matching AR data set from the database, and render, on said display, the image data of the book cover from the given book combined with the matching AR data set and a matching price.

Fig. 3, electronic device (306) (said mobile wireless communications device) renders an image (310) of object (302) taken by camera (304) [0029]. Continuing with the rationale of claim 1(f), if a match is found, the cached product information is retrieved from the local repository [Fig. 7 (726), 0036; Fig. 4 (418), 0030]. The image (310) is augmented with an overlay element (312) (said matching AR data set) containing product information (314) rendered (said the image data combined with the matching AR data set) in substantially real matching AR data set) is overlaid on the image (1004) of a book (1104) (said image data of the book cover from the given book) [0050]. Side (1108) of cube (1006) includes prices (said matching price) for the book in various editions [0050].


RE claim 2, Ramkumar teaches wherein each AR data set comprises at least one of an animated book cover, a video data set, and an image data set. Please note, the claim language recites “comprises at least one of” which requires only one of the listed items. Ramkumar teaches the overlay content (said AR data set) can include video previews (said a video data set) [0044] and 3D animation relevant to the product, such as if an object whose image was captured is a book, an animation showing the book cover opening (said animated book cover) [0044]. Additionally, the overlay content may vary, such as information, price, rating reviews, links etc. [0042]. Therefore, Ramkumar teaches the claimed animated book cover and a video data set.

RE claim 3, Ramkumar in view of Manmatha teaches said server is configured 
(a)
said server is configured to determine a matching book from the plurality of different books for the given book,

With reference to the rationale of claim 1(f), Ramkumar teaches detection component (218) and recognition component (220) are launched in order to determine whether the object (208) captured by the image capture element determine a matching book) an item repository (said plurality of different books) [0030]. Figs. 5-6 provides the process of object recognition technique [0031-0034]. 
    As taught in the rationale of claim 1(c), Manmatha is relied upon as providing the database of images (said plurality of different books) used in order to compare and match the query image (said determine a matching book) [11:61-63, 12:1-4, 13:7-10]. 
(b)
search at least one online book merchant for the matching book,

With reference to Fig. 7, the method/system of Ramkumar teaches searching in the local database for a matching product [0036]. However, if no match is found, the image frame is sent to the server and the server compares tracked features in the frame to product features stored in a repository remote (said online merchant) from the client device [0036]. 
(c)
determine the matching price for the matching book from the at least one online book merchant.

Ramkumar teaches the obtained product information from the object recognition, can include the price of the product [0035, 0042]. As further shown in Fig. 11, various prices can be displayed to the user (1108) , along with availability (“in stock”) [0050].
Thus, it would have been obvious before the effective filing date of the claimed invention to term the remote repository of Ramkumar as claimed online book 


RE claim 4, Ramkumar in view of Manmatha teaches wherein said server is configured to embed the matching price in the matching AR data set.
In conjunction with the rationale of claim 3, Ramkumar teaches searching a remote repository when a match cannot be found locally [0027, 0030-0034]. Additionally, Ramkumar teaches the obtained product information from the object recognition, can include the price of the product [0035, 0042]. As further shown in Fig. 11, various prices can be displayed to the user (1108) (said matching price), along with availability (“in stock”) [0050]. Thus in order for the overlay to be displayed with such information, the overlay must have the price information embedded (said embed the matching price in the matching AR data set).

RE claim 6, Ramkumar teaches wherein
(a)
said at least one mobile wireless communications device is configured to render the image with the matching price

Ramkumar, Fig. 11. Mobile device (1102). As shown in Fig. 11, image (1104) is displayed with overlay element (1106) [0050]. The overlay element can include the prices for the book in various editions (said render image with matching price). Additionally, the overlay allows a user to interact with overlaid content and move the overlay element around the display screen so that all sides of the 
(b)
the matching price comprising a link to an online entry of the matching book for the at least one online book merchant.

Ramkumar further teaches the product information may include a link to a digital download [0042]. Additionally, the overlay content may be selectable content (e.g., a “Buy” button) so that the user may purchase the product displayed in the display screen with a single click [0041, 0043]. As in Fig. 3, the price and a “Buy Now” button is displayed.


RE claim 7, Ramkumar teaches wherein said at least one mobile wireless communications device is configured to generate the image data of the book cover from the given book by at least extracting rectangle-shaped objects from the image data of the book cover from the given book.
As shown in Fig. 3 of Ramkumar, the electronic device (said mobile wireless communications device) renders an image (310) of the captured object (302) [0029]. As can be seen, the image includes the book cover and bounding box (316) which is a rectangular shape (said extracting rectangle shaped objects) [0029].

RE claim 8, Ramkumar teaches wherein said server is configured to provide an administrative interface portal for modifying the database for the plurality of different books. Specifically, Ramkumar teaches tagging items [0045]. If the product is 

RE claim 9, Ramkumar teaches the retrieved product information (said AR data set) may augment (overlay), the image in the user view. The product information may vary [0042].
(a)
wherein each AR data set of a subset of the plurality of AR data sets comprises at least one uniform resource locator (URL); and

Ramkumar teaches the overlay can be a link (said URL) to a digital download [0042, Fig. 8 (818)].
(b)
wherein said server is configured to generate the subset of the plurality of AR data sets by at least downloading data from the at least one URL.

Ramkumar teaches the overlay can be a link to a digital download (said downloading data from URL) [0042, Fig. 8 (818)].


RE claim 10, Ramkumar teaches method/system for augmenting an image [abstract]. Ramkumar teaches 
(a)
an augmented reality (AR) server in communication with at least one mobile wireless communications device generating image data of a book cover from a given book, the server comprising

Fig. 1, web server (106) (said AR server) and application server (108) (said AR server) in communication with client device (102) (said mobile wireless communications device) [0017]. Fig. 1, client device (102), which can include mobile wireless communications device) renders an image (310) of the captured object (302) (said generating image data of a book cover from a given book) [0029]. 
(b)
a processor and memory cooperating therewith and configured to

With reference to Fig. 10, device (1000) includes at least one processor (1002) for executing instructions that can be stored in memory device (1004) (said processor and memory cooperating therewith) [0047].
(c)
store a database for a plurality of different books and comprising a plurality of book cover images respectively for the plurality of different books, and

Fig. 1, data store (110) [0017] can include databases [0018]. An item repository comprises storing products of items [0030]. Ramkumar is silent to the item repository comprising a plurality of book cover images.
     Manmatha teaches and system/method that enables a user to capture image information about an object of interest and receive information about the items [abstract]. The information can include, for example, descriptions, contact information, availability, location data, pricing information, and other such information [abstract]. Fig. 5B provides the process (520) for identifying an object represented in an image [11:61-63]. A plurality of images can be analyzed to generate information from a query image to determine the object (in the example, store a database for a plurality of different books and comprising a plurality of book cover images respectively for the plurality of different books) [12:8-9]. 
     Manmatha discusses images can be representative of shoes of different makes and models when the query image is a shoe. It would have been obvious before the effective filing date of the claimed invention for the images stored in the database to be the images of books when the query image is a book. The book images in the database would be called upon based on the image analysis based on feature points of the captured object [10:66-11:5]. In return, a matching or comparison of the query image with the database image is performed using one of a number of image matching technologies [13:7-10].
(d)
a plurality of AR data sets respectively for the plurality of different books, 

Ramkumar teaches content local repository (250) [0027] store data (said AR data sets) associated with objects (said plurality of different books) [0028]. 
     In further view of Manmatha, and as taught in the rationale of claim 1(c), Manmatha is relied upon as providing the database of images used in order to compare and match the query image [11:61-63, 12:1-4, 13:7-10]. Manmatha also teaches various type of data (or metadata) can be returned [8:66-9:32]. Thus, when the query image is a book, the database of images would also be books. This database would contain various types of data (or metadata) (said AR data sets) about the books (said plurality of AR data sets for the plurality of different books).
(e)
receive the image data of the book cover of the given book, and 

Fig. 2, the user (201) points his device (202) at the object (208) in order to capture the image of an object that is subsequently displayed (254) on the screen (252) [0027]. As can be seen in Fig. 2, object (208) is a book cover of a book as further discussed in Fig. 3 [0029]. Fig. 4, step (402) [0030].
(f)
compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database;

Fig. 2, detection component (218) and recognition component (220) are launched in order to determine whether the object (208) captured by the image capture element associated with device (202) is identifiable [0027]. Fig. 4, (406-414), when it is determined that there are features identifiable, the captured object is compared with products or items stored in (said plurality of book cover images) an item repository (said compare the image data) [0030]. Figs. 5-6 provides the process of object recognition technique [0031-0034]. During the comparison step, if a match is found, the cached product information (said determine matching AR data set from database) is retrieved from the local repository [Fig. 7 (726), 0036; Fig. 4 (418), 0030].
    As taught in the rationale of claim 1(c), Manmatha is relied upon as providing the database of images used in order to compare and match the query image [11:61-63, 12:1-4, 13:7-10]. Manmatha also teaches various type of data (or metadata) can be returned [8:66-9:32].
(g)
send the matching AR data set from the database to the at least one mobile wireless communications device for rendering of the image data of the book cover from the given book combined with the matching AR data set and a matching price.

Fig. 3, electronic device (306) (said mobile wireless communications device) renders an image (310) of object (302) taken by camera (304) [0029]. Continuing with the rationale of claim 1(f), if a match is found, the cached product information is retrieved from the local repository [Fig. 7 (726), 0036; Fig. 4 (418), 0030]. The image (310) is augmented with an overlay element (312) (said matching AR data set) containing product information (314) rendered (said the image data combined with the matching AR data set) in substantially real time in response to the object identification and submission to the overlay service as disclosed in the rationale of claim 1(h) [0029]. With reference to Fig. 11, cube (1106) (said matching AR data set) is overlaid on the image (1004) of a book (1104) (said image data of the book cover from the given book) [0050]. Side (1108) of cube (1006) includes prices (said matching price) for the book in various editions [0050].


RE claim 11, claim 11 recites similar limitations as claim 2. Therefore, the same rationale used for claim 2 is applied.

RE claim 12, claim 12 recites similar limitations as claim 3. Therefore, the same rationale used for claim 3 is applied.
RE claim 13, claim 13 recites similar limitations as claim 4. Therefore, the same rationale used for claim 4 is applied.

RE claim 15, claim 15 recites similar limitations as claim 6. Therefore, the same rationale used for claim 6 is applied.

RE claim 16, claim 16 recites similar limitations as claim 7. Therefore, the same rationale used for claim 7 is applied.

RE claim 17, claim 17 recites similar limitations as claim 8. Therefore, the same rationale used for claim 8 is applied.

RE claim 18, claim 18 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Ramkumar teaches the process in Figs. 5-9.

RE claim 19, claim 19 recites similar limitations as claim 2 but in process form. Therefore, the same rationale used for claim 2 is applied.

RE claim 20, claim 20 recites similar limitations as claim 3 but in process form. Therefore, the same rationale used for claim 3 is applied.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over RAMKUMAR et al. (2012/0299961 A1) in view of MANMATHA et al. (9,652,838 B1) as applied to claim 1, and in further view of RAO et al. (10,142,496 B1).

RE claim 5, Ramkumar in view of Manmatha teaches the limitations of claim 5 with the exception of disclosing the art of configuring to determine the matching price comprising a lowest price from among a plurality of online book merchants.
	Rao is made of record as teaching a camera capturing real world content and displaying such content in a mobile device. The content may be modified in real time with virtual objects [abstract]. With reference to Fig. 18, the price of the product may appear in the left display (1805). A competing offer from a related vendor may appear in the bottom right display (1806). Alternatively, a camera may capture an image of a book, send the image to a local or network server for processing, and the server in turn may return data and meta data about the book including price comparison shopping data [32:45-58]. This meta information may be viewable on the display [32:58-59]. Therefore, when providing price comparison, it is well known to display the range of prices being offered from a range of vendors. Within that range, would comprise a lowest price (said comprising a lowest price from among a plurality of online book merchants).
It would have been obvious before the effective filing date of the claimed invention to include the price comparison data of Rao within the display of Ramkumar in view of Manmatha. This would provide the user with multiple locations and price ranges 

RE claim 14, claim 14 recites similar limitations as claim 5. Therefore, the same rationale used for claim 5 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
12 March 2022